Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,159,825 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 11,159,825 are strictly narrower than the instant claims.

17/484,731- Claim 10
US 11,159,825 B2- Claim 1
A video decoding method, comprising:
A video decoding method, comprising:

acquiring a-first syntax information in a level of a first coding block, wherein the first syntax information includes sample adaptive offset (SAO) information, and the first coding block represents a maximum size coding unit;

dividing the first coding block into four second coding blocks using a quad-partitioning, wherein the quad-partitioning refers to a division type of dividing a coding block in both a vertical direction and a horizontal direction;
dividing a first coding block into two second coding blocks using a bi-partitioning, wherein the bi-partitioning refers to a division type of dividing a coding block in either a vertical direction or a horizontal direction;
dividing; a second coding block into two third coding blocks using a bi-partitioning, wherein the bi-partitioning refers to a division type of dividing a coding block in either a vertical direction or a horizontal direction;
dividing a second coding block resulting from the bi-partitioning into a plurality of partitions, wherein the partitions are determined by dividing the second coding block in one of the vertical direction or the horizontal direction, and wherein a number of the partitions belonging to the second coding block is two;
dividing a third coding block resulting from the bi-partitioning into a plurality of partitions, wherein the partitions is-are determined by dividing the third coding block in only one of the vertical direction or the horizontal direction, and wherein a number of the partitions belonging to the third coding block is two;
acquiring syntax information in a level of the second coding block;
acquiring a-second syntax information in a level of the third coding block;

acquiring coding information commonly applied to the partitions included in the third coding block using the second syntax information, wherein the third coding block refers to a block group in which all of the partitions in the third coding block share the same coding information, and wherein the coding information is acquired in units of the third coding blocks;
and decoding the second coding block based on the syntax information, wherein decoding the second coding block comprises: generating a prediction signal of the second coding block based on the syntax information; 
and decoding the third coding block based on the coding information, wherein decoding the third coding block includes: generating a prediction signal of the third coding block using the coding information;
generating a dequantized coefficient of the second coding block by performing a dequantization for the second coding block; 
generating a residual signal of the third coding block by performing an inverse transform for the third coding block;
and generating a residual signal of the second coding block by performing an inverse transform on the dequantized coefficient, and wherein the inverse transform for the second coding block is performed in units of the second coding blocks, not in units of the partitions included in the second coding block.
and generating a reconstructed signal of the third coding block using the prediction signal and the residual signal, and wherein the inverse transform for the third coding block is performed in units of the third coding blocks, not in units of the partitions included in the third coding block.



Allowable Subject Matter
Claims 10-13 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Lee US 2019/0222843 A1 discloses in [0225]-[0228] with respect to figure 21b bi-partitioning a 2N x 2N coding block, itself the result of a quad partitioning unless it is a maximum size coding unit into two sub-blocks, in either of a vertical (21a) or horizontal direction (21b), and further discloses quad-partitioning a binary sub-block (figure 21a), which reads on: “dividing, a first coding block into two second coding blocks using a bi-partitioning, wherein the bi-partitioning refers to a division type of dividing a coding block in either a vertical direction or a horizontal direction;”
However, Lee does not disclose that a binary coding block is further subject to binary division.  Lee only discloses, e.g. 24b top-left quadrant, that a binary coding block may further be quad partitioned.  Therefore Lee does not disclose: “dividing a coding block resulting from the bi-partitioning into a plurality of partitions, wherein the partitions is determined by dividing the second coding block in only one of the vertical direction or the horizontal direction, and wherein a number of the partitions belonging to the second coding block is two;”  
Additionally, Lee explicitly discloses in [0227]-[0228] that the smallest divisions respectively occurring in figures 28a and 28b are also transform unit partitions.  Claim 1 now recites, “wherein the inverse transform for the second coding block is performed in units of the second coding blocks”, which requires that the transform unit occur one level up from the smallest divisions of the trees illustrated in 28a and 28b.  Lee discloses in [0218]-[0220] that a coding unit may be further divided into transform blocks, meaning that the smallest divisions, below a level of a second coding block in figures 21a and 21b, are transform blocks, not coding blocks.  Therefore Lee fails to disclose or suggest “wherein the inverse transform for the second coding block is performed in units of the second coding blocks.”
By sharing syntax information and by partitioning a transform unit at a level of a “second coding block”, the number of bits used to describe coding block structures within a picture can be reduced, improving coding efficiency (Specification [0004]-[0005]).
Lastly, Lee does not disclose: “acquiring a first syntax information in a level of a first coding block, wherein the first syntax information includes sample adaptive offset (SAO) information or adaptive loop filter (ALF) information,” because Lee only discloses a syntax information includes adaptive loop filter information ([0080]).
A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE M LOTFI/Examiner, Art Unit 2425